DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2021 has been entered.
 
Status of Claims
Applicant’s amendment filed 10/16/2020 has been entered.  Claims 1-24 are pending, claims 3, 6, 8, 10-19, and 21-23 have been withdrawn from consideration and claims 1, 2, 4, 5, 7, 9, 20, and 24 are currently under consideration for patentability under 37 CFR 1.104.  Response to arguments found below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 5, 7, 9, 20, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolberg et al. (U.S. 2018/0249894) in view of Iizuka (U.S. 2017/0238789).
With respect to claim 1, Kolberg et al. teaches an endoscope cap (3) attachable to (para [0066]) and detachable from (para [0091]) an endoscope including a lever (45) pivotally provided at a distal end of an insertion part of an endoscope (FIG. 3) and a pivot part (control wire, para [0085]) causing the lever to pivot (para [0086]), comprising:
a bottomed cylindrical cover (para [0064]) having an open end (FIG. 2), a window part (31) opened at a side surface (FIG. 3), the opening end being attachable to (para [0066]) and detachable from (para [0091]) a distal end of an insertion part of the endoscope (11);
a pedestal (34) fixed to an inside of the cover and having an elevator attachment hole (35); and
an elevator (2) located inside the cover and having an elevator shaft (26) inserted into the elevator attachment hole (FIG. 5), an elevating part (24) protruding in a direction intersecting the elevator shaft (FIG. 5), and a lever connection part (22) located at the opening end side of the elevating part (FIG. 7) and connected to the lever (FIG. 9), the elevator being pivotable around the elevator shaft with respect to the pedestal (para [0069] for example).
However, Kolberg et al. does not teach a cutout.
With respect to claim 1, Iizuka teaches an analogous endoscope cap comprising:
a bottomed cylindrical cover (30) having an open end (30h), a window part (31) opened at a side surface (FIG. 2) and a cutout (36) contiguous to the window part (FIG. 4B for example), the opening end being attachable to (para [0067]) and detachable from (para [0070]) a distal end of an insertion part of the endoscope (FIG. 2 for example);
wherein, while attached to the endoscope, the cover is configured to break at the cutout along a single fracture line (38) by inserting a user’s own finger through the window part (para [0087], [0089]) to become detachable from the endoscope as a single piece (FIG. 7D for example).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the bottomed cylindrical cover of Kolberg et al. to utilize 
With respect to claim 2, Kolberg et al. teaches the elevator is pivotable in a direction of changing a distance between the elevator and the window part (FIG. 5).
With respect to claim 5, Iizuka teaches the cutout is a groove-shaped cutout formed between the opening end and the window part (FIG. 3).
With respect to claim 7, Iizuka teaches the cutout is formed at an inner surface of the cover (FIG. 3).
With respect to claim 9, Kolberg et al. teaches the cover has an attachment projection (32) extending alon an edge of an inner surface of the opening end side.
With respect to claim 20, Kolberg et al. teaches the cap is detached from the endoscope and is discarded after being used for one case (para [0091]).
With respect to claim 24, Iizuka teaches the cutout is a groove (38).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolberg et al. (U.S. 2018/0249894) in view of Iizuka (U.S. 2017/0238789) as applied to claim 1 above and further in view of Iizuka (U.S. 2017/0000317).
Kolberg et al. in view of Iizuka teaches an endoscope cap as set forth above.  However, Kolberg et al. in view of Iizuka does not teach a triangle cutout.
With respect to claim 4, Iizuka teaches the cutout is a triangle cutout provided contiguous to an edge of the window part toward the opening end (FIG. 6).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the shape of the cutout to utilize the triangular cutout as taught by Iizuka because it would be a simple substitution of one known cutout shape for another, and the results of the substitution would have been predictable.

Response to Arguments
Applicant's arguments filed 10/16/2020 have been fully considered but they are not persuasive.
In response to Applicant’s argument that it is obvious from the subsequent description of Iizuka that even when the “notch surface 23C” is provided, using the nipper 50 to form a cut 52 and not using a user’s own finger, this is not persuasive.  The claim does not recite that the cover is configured to only be broken by inserting a user’s finger.  Iizuka teaches forming a cut with nippers and then tearing the rest of the cover using a finger at paragraph [0089].  Therefore, meets the claim language.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra L Newton whose telephone number is (571)270-1618.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795